Filed 3/18/14 P. v. Davis CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B249475
                                                                           (Super. Ct. No. YA084131)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

EDWIN CLARK DAVIS,

     Defendant and Appellant.

                   Pursuant to a plea agreement Edwin Clark Davis pled no contest to one
count of second degree robbery (Pen. Code, § 211) and admitted that he personally used a
knife in the commission of the offense (§ 12022, subd. (b)(1)).1 The court sentenced him
to the upper term of five years for the robbery and an additional one year for personal use
of a knife. One count of false imprisonment of a hostage for purposes of protection from
arrest (§ 210.5) was dismissed pursuant to the agreement. Davis entered into the plea
agreement after the trial court denied his section 995 motion to dismiss the false
imprisonment count. The trial court denied Davis's request for a certificate of probable
cause. (§ 1237.5.)
                                                        FACTS
                   The summary of facts is taken from the preliminary hearing. At 6:45 p.m.,
on April 22, 2012, Davis rang the back door bell of a Pier I Imports store in Manhattan


                   1
                       All statutory references are to the Penal Code unless otherwise stated.
Beach. When Irene Vargas, the store manager, opened the back door, Davis forced his
way in and threatened her with a knife. He forced Vargas into the office and demanded
money from the store's safe. She showed him through a surveillance monitor that the
safe was in the store, not the office. He looked like he did not know what to do. He
demanded her cell phone. In the meantime, a store employee had called the police.
Davis held Vargas in the office for a couple of minutes past 7:00 p.m. before leaving.
                                       DISCUSSION
              We appointed counsel to represent Davis on appeal. Counsel filed a brief
pursuant to People v. Wende (19979) 25 Cal.3d 436. Counsel advised Davis he could file
a supplemental brief within 30 days.
              Davis filed a supplemental letter brief. He contends the trial court should
have granted his section 995 motion to dismiss the false imprisonment count and that he
received ineffective assistance of counsel in agreeing to plea to the robbery count. But
because the trial court denied Davis a certificate of probable cause, we cannot consider
his contentions on appeal (Cal. Rules of Court, rule 8.304 (b)). The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          GILBERT, P. J.


We concur:


              YEGAN, J.



              PERREN, J.




                                             2
                               Alan B. Honeycutt, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Lynette Gladd Moore, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.